Name: Commission Regulation (EC) No 1535/2002 of 28 August 2002 derogating from Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, as regards the area payments for certain arable crops and the payments for set-aside for the 2002/2003 marketing year to producers in certain regions of Germany
 Type: Regulation
 Subject Matter: agricultural policy;  marketing;  plant product;  regions of EU Member States;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|32002R1535Commission Regulation (EC) No 1535/2002 of 28 August 2002 derogating from Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, as regards the area payments for certain arable crops and the payments for set-aside for the 2002/2003 marketing year to producers in certain regions of Germany Official Journal L 231 , 29/08/2002 P. 0036 - 0037Commission Regulation (EC) No 1535/2002of 28 August 2002derogating from Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, as regards the area payments for certain arable crops and the payments for set-aside for the 2002/2003 marketing year to producers in certain regions of GermanyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Under the third indent of the second paragraph of Article 9 of Regulation (EC) No 1251/1999, the Commission may allow Member States, subject to the budgetary situation, to authorise, by way of derogation from Article 8(1), payments prior to 16 November (the normal payment date) in certain regions of up to 50 % of the area payments and the payment for set-aside in years in which exceptional climatic conditions have so reduced yields that producers face severe financial difficulties.(2) The floods in August 2002 have affected certain regions in Germany. This exceptional situation has resulted in an exceptionally low average yield.(3) Some producers are in severe financial difficulties as a result.(4) This being the case in certain regions in Germany, and in view of the budgetary situation, Germany should be authorised to make, before 16 November 2002, advance payments of area aid for cereals and advance payments of set-aside aid for the 2002/2003 marketing year.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Article 8(1) of Regulation (EC) No 1251/1999, an advance payment in respect of the 2002/2003 marketing year amounting up to 50 % of the area payments for cereals, including the supplement for durum wheat, and up to 50 % of the payments for set-aside may be made with effect from 1 September 2002 to producers in the regions referred to in the Annex to this Regulation.2. Advance payments as provided for in paragraph 1 may only be made where, on the date of payment, the producers in question are not found to be ineligible.3. Germany shall make the advance payment to producers no later than 15 October 2002.4. When calculating the final area payment to the producers who receive the advance, the competent authority shall take account of:(a) any reduction in the producer's eligible area;(b) any advance paid under this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 12.(2) OJ L 145, 31.5.2001, p. 16.ANNEXDEUTSCHLANDBrandenburg (Landkreise: Elbe-Elster, Havelland, Prignitz, Ostprignitz-Ruppin)Mecklenburg-Vorpommern (Landkreis: Ludwigslust)Niedersachsen (Landkreise: Gifhorn, GÃ ¶ttingen, Goslar, Helmstedt, Northeim, Osterode am Harz, Peine, WolfenbÃ ¼ttel, Region Hannover, Diepholz, Hameln-Pyrmont, Hildesheim, Holzminden, Nienburg/Weser, Schaumburg, Celle, Cuxhaven, Harburg, LÃ ¼chow-Dannenberg, LÃ ¼neburg, Osterholz, Rothenburg/WÃ ¼mme, Soltau-Fallingbostel, Stade, Uelzen, Verden; Kreisfreie StÃ ¤dte: Braunschweig, Salzgitter, Wolfsburg)Sachsen (gesamtes Bundesland)Sachsen-Anhalt (Landkreise: Stendal, Jerichower Land, KÃ ¶then, BÃ ¶rdekreis, SchÃ ¶nebeck, Ohrekreis, Anhalt-Zerbst, Wittenberg, Bernburg, Bitterfeld, Halberstadt, Quedlinburg, Wernigerode, Salzwedel; Kreisfreie StÃ ¤dte: Magdeburg, Dessau)Schleswig-Holstein (Landkreis: Herzogtum-Lauenburg)ThÃ ¼ringen (Landkreis: Altenburger Land)